UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (Mark one) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedMarch 31, 2011 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-54275 SMSA Kerrville Acquisition Corp. (Exact name of registrant as specified in its charter) Nevada 27-3924073 (State of incorporation) (IRS Employer ID Number) 2591 Dallas Parkway, Suite 100, Frisco, TX 75034 (Address of principal executive offices) (972) 963-0001 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES o NOx State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date:May 10, 2012: 10,025,034 Transitional Small Business Disclosure Format (check one):YESoNO x 1 SMSA Kerrville Acquisition Corp. Form 10-Q for the Quarter endedMarch 31, 2012 Table of Contents Page Part I - Financial Information Item 1 - Financial Statements 3 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 13 Item 4 - Controls and Procedures 14 Part II - Other Information Item 1 - Legal Proceedings 14 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3 - Defaults Upon Senior Securities 14 Item 4 - (Removed and Reserved) 14 Item 5 - Other Information 14 Item 6 - Exhibits 14 Signatures 14 2 Part I - Financial Information Item 1 - Financial Statements SMSA Kerrville Acquisition Corp. and Subsidiary Consolidated Balance Sheets March 31, 2012 and December 31, 2011 (Unaudited) (Audited) March 31, December 31, ASSETS Current Assets Cash on hand and in bank $ $ Accounts receivable Trade Federal income taxes - Prepaid expenses to related party Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable to related party $ $ Accrued interest payable to officer Accrued federal income taxes payable - Total current liabilities Total Liabilities Commitments and Contingencies Stockholders' Equity (Deficit) Preferred stock - $0.001 par value 10,000,000 shares authorized. None issued and outstanding - - Common stock - $0.001 par value. 100,000,000 shares authorized. 10,025,034 shares issued and outstanding Additional paid-in capital ) ) Retained earnings (Deficit) Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ The financial information presented herein has been prepared by management without audit by independent certified public accountants. The accompanying notes are an integral part of these financial statements. 3 SMSA Kerrville Acquisition Corp. and Subsidiary Consolidated Statements of Operations and Comprehensive Loss Three months ended March 31, 2012 and 2011 (Unaudited) Three months Three months ended ended March 31, March 31, Revenues $ $
